Me. Chief Justice Hernández
delivered the opinion of the court.
On January 14, 1909, the Estate óf Ramón Lampón Fran-quis, composed of his widow, Adelina Cabrera, and of the 11 legitimate children of both, named - José Manuel, Mariana, Josefa Avelina, José Avelino, known also as José Ramón, Carmen Marciala, María Rita, Trinidad, José Rafael, Salva-dora, Belén and Benildo, filed a complaint in the District Court of San Juan against the Estate of Canuto Rivera, represented by Ramona, Monserrate, María José, Dolores, Rosario, José Juana, Escolástica, Jesús, Canuto, Manuel and Ramón Rivera y Rivera and Ramón, Gavina, Ecluvigis and Secundino Ortega y Rivera, in which complaint the following fundamental facts are alleged:
1. That the plaintiff estate, as well as tlieir predecessor in interest, have possessed for more than 40 years, and corn tinue to possess as owners, quietly, tranquilly and peacefully, without interruption, and also paying the proper taxes, a rural estate having an area of 38 cuerdas, the value of which exceeds $500, situated in the jurisdiction of Toa Alta, in barría “Ortiz” of said judicial district, and having the metes and bounds described in the complaint.
2. That the plaintiffs are the only and exclusive owners of the said estate.
3. That their predecessor in interest, Ramón Lampón Franquis, by public deed of July 11, 1873, with the assent of *324Caxrato Rivera, in whom he placed his confidence as a friend, and to assist him in his business by giving him credit through this means, simulated the sale of the estate to Rivera, neither the latter nor his heirs or assigns, nor any other person in his name ever having possessed said estate or lived thereon.
4. That after the death of Ramón Lampón y Franquis, the defendants, as heirs of Canuto Rivera under- said deed, brought an action of unlawful detainer in the District Court of San Juan, against Manuel Lampón to cause him to vacate the estate claiming that he was a tenant at sufferance, alleging that he possessed it without any title or right whatsoever, and Lampón, having failed to make answer to the complaint, the said court rendered judgment in default directing that Manuel Lampón should be ejected therefrom, which could not be done because it was not he who possessed it, but the Estate of Lampón which continued to possess it as theretofore.
The complaint concludes with the prayer that judgment be rendered against the defendants, holding that the ownership of the estate in question belongs by right of prescription solely and exclusively to the Estate of Ramón Lampón Fran-quis,- that any right which the defendants might have or allege with respect to said real property has prescribed; that the deed of July 11,1873, executed by Ramón Lampón in favor of Canuto Rivera, should be annulled, and that the record of such deed in the registry of property, in favor of Canuto Rivera or his sucessors or assigns, be canceled; and that the judgment rendered in the action of unlawful detainer, which the heirs of Canuto Rivera prosecuted against Manuel Lam-pón, should likewise be annulled, with the other pronouncements which may be proper in law, and with the costs aa-ainst the defendants.
The defendants demurred to this complaint on the ground that it did not state facts sufficient to constitute a cause of action, which demurrer was overruled; and in their answer, *325after denying each, and every one of' the facts alleged in the complaint, they alleged the following as their defense:
1. That Canuto Rivera, their predecessor in interest, acquired the rural estate of 38 cuerdas by purchase from Ramón Lampón Franquis under public deed No. 121 (?) executed before Notary Public Ramón Rodríguez, on July 11, 1873, for the price of 700 pesos, of which Rivera retained in his possession $240, namely, $200 representing the amount of an annuity on the estate in favor of the Royal Treasury, and $40 belonging to the minor, Antonio Olivera, which deed' is duly recorded in the Registry of Property of San Juan.
2. That from the date of the execution of the said deed Canuto Rivera entered into possession of the estate and retained his possession until it was transferred to his heirs on his death, who now hold the property as the legal owners thereof.
3. That by another public deed number 122, also executed on July 11, 1873, before the said notary public, Ramón Lam-pón Franquis received the said $240 from Canuto Rivera, mortgaging, for the payment of the charges represented by this sum, another estate of 39 cuerdas adjoining that described‘in the complaint, which was thereby freed from such encumbrances.
4. That Ramón Lampón Franquis had acquired by public deed, executed before the same notary, on the same day, July 11, 1873, the estate sold to Canuto Rivera, by purchase from the Estate of Juan Evangelista Olivera.
5. That the action for the annulment of the deed, which it is sought to establish in the complaint,-has prescribed, according to section 1268 of the Revised Civil Code.
The answer concludes with the prayer that judgment be rendered- against the plaintiffs and iff favor of the defendants, dismissing the complaint and adjudging the plaintiffs to pay the costs and the reasonable expenses of the action.
The trial having been had, the court rendered judgment on May 29, 1909, which was entered on June 1, follow*326ing, holding that, the facts and the law are in favor of the defendants and against the plaintiffs, and, -therefore, that the latter are not entitled to the ownership by prescription of the estate in question, and holding also that the annulment of the deéd of sale of said estate, executed by Ramón Lampón in favor of Canuto Rivera, does not lie, nor the annulment of the judgment rendered in the action of unlawful de-tainer relating to the said estate, in the case of Canuto Rivera against Manuel Lampón, without any special taxation of costs; from which judgment counsel for the plaintiff took an appeal to this Supreme Court.
In the opinion which serves as a basis for the judgment, the judge admits that the possession of Ramón Lampón Fran-quis, first, and afterwards of his heirs, with relation to the estate in question, has continued 35 years, and that it has been public, peaceful and uninterrupted during that period of time; but, holding that Ramón Lampón Franquis had not had such possession as owner as he could not have the convic-tio domini — that is to say, the belief that the estate belonged to him — knowing, as he did, that the owner thereof was Ca-nuto Rivera under the deed which he himself executed in his favor on July 11, 1873; that the ownership claimed has not been acquired by prescription, and, therefore, that the complaint should be dismissed, without the necessity of examining the other legal questions raised.
We find that the evidence presented at the trial shows that, although Ramón Lampón Franquis sold to Canuto Rivera, by public deed of July 11, 1873, the estate recorded in the Registry of Property of San Juan under date of September 5, (?), at folio 45 volume 3, of Bayamón, and in May, 1909, in volume 7, folio 135, of Toa Alta, neither Canuto Rivera, nor upon his death, his heirs, the defendants, exercised any acts of ownership or possession over the estate, and, on the contrary, Ramón Lampón Franquis, since said year 1873 until his death in August, 1904, and, afterwards his heirs, possessed it publicly and peacefully, paid the taxes assessed *327thereon, cnltivated and leased it, being considered the owners thereof, said possession not having been interrupted until the year 1909, when the plaintiffs were ejected by virtue of the unlawful detainer proceedings brought by the heirs of Canuto Rivera.
At the trial there was no evidence of the simulation of the contract of purchase and sale involved in the deed of July 11,1873, but even had such simulation existed, the action would have prescribed, for which reason it is unnecessary to discuss whether or not the heirs of Ramón Lampón could attack the validity of said deed, thereby repudiating the acts of their father.
We must act upon the supposition that the deed of purchase and sale was real, and upon this basis we will consider whether or not the heirs of Ramón Lampón have acquired the ownership of the estate by extraordinary prescription.
Section 1860 of the Civil Code provides as follows:
“Ownership and other property rights in real property shall also prescribe by uninterrupted possession of the same for 30 years without the necessity of title nor good faith and without distinction between present and absent persons, with the exception mentioned in section 546 of the second article, Chapter I, Title VII, of the Second Book of this Code.”
Said section does not provide anything with regard to the conditions which must attend the possession for the extraordinary prescription; but we think that the possession must be as an owner, inasmuch as section 449 provides in general terms that only the possession acquired and enjoyed by a person, in the belief that he is the owner, can serve as a title to acquire ownership, and we also think that it must be public, peaceful and uninterrupted, according to section 1842, and that acts of possessory character, performed by virtue of a license, or by mere tolerance on the part of the owner, are of no effect for establishing possession, either with regard to ordinary or extraordinary prescription, in accordance with the provisions of section 1843.
*328If the deed of sale executed by Lampón in favor of Canuto Rivera was true, for, as stated above, we cannot consider it as having been simulated, Lampón relinquished the title of ownership which he had to said estate on the date of the execution of such deed, July 11, 1873, and, therefore, we must conclude that from said date he possessed it without title, although his heirs possessed it by title of inheritance, and it is unnecessary for us to discuss, for the purpose of this appeal, whether Lampón held possession in good faith, because the absence of a good title is in itself sufficient to make it necessary to resort to extraordinary prescription as a means of acquiring ownership and other property rights in real property.
Possession on the part of Lampón and his heirs has continued for more than 30 years, and during that time it has been public, peaceful and uninterrupted, according to the evidence presented at the trial.
All that now remains to be defined is whether or not such possession has been in the capacity of an owner, in order to deduce, if this was found to be the case, that the plaintiffs have, by extraordinary prescription, acquired the ownership of the estate in question.
The Civil Code does not expressly define what is to be understood by the capacity of an owner, and we cannot admit that such idea of an owner consists in the convictio domini or in the belief by the possessor that he is the owner of the thing possessed, because as no one can consider himself the owner of a thing if he does not acquire it by virtue of some original or derived title, we would find that in order to acquire ownership or any property right by extraordinary prescription, it would be necessary to hold possession under a just title, a requisite which such prescription does not demand.
The meaning of the words “in the capacity of an owner” must be a different one, and it appears to us that the mean*329ing of this term is that to he defined by section 435 of the Civil Code, which reads as follows:
‘ ‘ Section 435. — The possession of property and rights may be considered in one of two different aspects:- Either in that of the owner, or in that of the holder of the thing or right to keep and enjoy them, the ownership belonging to another person.”
In opposition to the meaning of an owner, and as an antithesis of this meaning, we find the seizin of the thing to retain or enjoy it while the ownership belongs to another; from which antithesis, if it is to be sustained, it must he deduced that the possessor, in the capacity of an owner, is not he who holds or enjoys the thing while the ownership is vested in another person, but he who holds and enjoys it, by and for himself, exercising thereover acts which give him the legal consideration of the owner thereof.
It is in the latter sense that Ramón Lampón possessed for more than 30 years the estate described in the complaint; and as such possession, favoring liis heirs, is attended by the other requisites which the law provides for extraordinary prescription, it is necessary to conclude that the ownership thereof vests in the plaintiffs under said title.
If the possession on the part of Ramón Lampón and his heirs has been converted into ownership by prescription, any right created in favor of Canuto Rivera by the deed of purchase and sale executed on July 11, 1873, has also been extinguished by prescription, and, consequently, the record of this deed in the registry of property 35 years later is null and void, as is the judgment in the action of unlawful detainer resulting in the ejectment of the heirs of Ramón Lampón Franquis from the estate, of which they were already the lawful owners.
For the reasons stated, we believe that the judgment appealed from should be reversed and that it should be held that the ownership of the estate involved in this litigation vests by right of extraordinary prescription in the Estate of *330Ramón Lampón, even if the deed were true which is alleged by the plaintiffs to be simulated, and that the record of said deed in the registry of property is null and should, therefore, be canceled, as also the judgment rendered by the District Court of San Juan, in the action of unlawful detainer prosecuted by the heirs of Canuto Rivera against Ramón Lampón with relation to said estate, which is ordered to be restored to the plaintiffs.

Reversed.

Justices MacLeary and Wolf concurred.
Justices Figueras and del Toro did not take part in the decision of this case.